Dear Mr. Dupuis:
We received your request for an opinion regarding the advancement of annual leave to Lafayette Consolidated Government employees. The Lafayette Consolidated Government is considering a policy which would allow annual leave to be taken in advance of it being earned upon the discretion of the appropriate authority.
Because your request questions the use of public funds or assets, it must be addressed in light of Article 7, Section 14 of Louisiana Constitution 1974 which prohibits the donation, loan, or pledge of public funds or things of value of the state or any of its political subdivisions. With respect to compensation, public employees may only receive that compensation and/or benefits which are earned. Our office previously opined that the payment of compensation in advance violates Article 7, Section 14. See Attorney General Opinion 89-594 which is enclosed.
As such, it is our opinion that the Lafayette Consolidated Government may not advance annual leave to its employees without it having first been earned by the respective employee. To allow for such is tantamount to a donation or loan of public funds which is expressly prohibited by the constitution.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                       BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt